DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Duplicate claims - Warning
Applicant is advised that should claim 1 be found allowable, claims 6 and 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parks, US 2005/0095105 A1.
Regarding claim 1, Parks teaches a retrofitable traffic safety device placement apparatus removably attached to a vehicle, comprising: 
an attaching device for removably attaching said apparatus to a vehicle (“which is configured to attach to the body of a truck, car, or trailer with a hitch” [0034]); 
an intake end (21; Figure 1) for receiving a traffic safety device; 
a transfer chute (16; Figure 1) connected to said intake end wherein said traffic safety device moves through said transfer chute; and 
an ejection end (18; Figure 1) connected to said transferring chute wherein said traffic safety device is permitted to exit said apparatus for placement onto or off a roadway (Abstract).
Regarding claim 5, Parks teaches a method for placing traffic safety devices comprising: 	removably attaching an attaching device to the existing receiver hitch of a vehicle (“which is configured to attach to the body of a truck, car, or trailer with a hitch” [0034]); 
capturing traffic safety devices within an intake end (stacked cones in a hopper 21) connected to said attaching device (Figure 1); 
moving said traffic safety devices through a transfer chute connected to said intake end ([0035]); and 
ejecting said traffic safety devices from an ejection end connected to said transfer chute to a desired location (Figure 1; Abstract).
Regarding claim 6, Parks teaches a traffic safety device placement apparatus removably attached to a vehicle, comprising: 
an attaching device for removably attaching said apparatus to a vehicle (“which is configured to attach to the body of a truck, car, or trailer with a hitch” [0034]); 

a transfer chute (16; Figure 1) connected to said intake end wherein said traffic safety device moves through said transfer chute; and 
an ejection end (18; Figure 1) connected to said transferring chute wherein said traffic safety device is permitted to exit said apparatus for placement onto or off a roadway (Abstract).
Regarding claim 7, Parks teaches a traffic safety device placement apparatus attached to a vehicle, comprising: 
an attaching device for attaching said apparatus to a vehicle (“which is configured to attach to the body of a truck, car, or trailer with a hitch” [0034]); 
an intake end (21; Figure 1) for receiving a traffic safety device; 
a transfer chute (16; Figure 1) connected to said intake end wherein said traffic safety device moves through said transfer chute; and 
an ejection end (18; Figure 1) connected to said transferring chute wherein said traffic safety device is permitted to exit said apparatus for placement onto or off a roadway (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above in view of Jordan, US 7 581 918 B2.
Regarding claim 2, while Parks fails to disclose details of the chute including guide rails, Jordan teaches a cone laying apparatus and discloses a chute that has guide rails (19; Figure 1) on either side of the chute, the guide rails extending along the length of the chute to help maintain the cones on the chute during use ([0039] first five lines).  It would have been obvious to one of ordinary skill in the art to modify Parks’s chute to include guide rails located on opposite sides of said transfer chute enabling said traffic safety device to pass between said guide rails in view of Jordan’s disclosure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Jordan as applied to claim 2 above, further in view of Orthaus et al., US 6,726,434,B2.
Regarding claim 3, while the resulting combination fails to disclose the use of a friction reducing material, Orthaus teaches a traffic cone setting device and discloses that primary rail members of the delivery chute have a friction-reducing material (column 11 lines 25-32).  It would have been obvious to one of ordinary skill in the art to modify the guide rails of the resulting combination to have a friction reducing material to ensure that the traffic safety device goes down the chute smoothly.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied above to claim 1, alone.
Regarding claim 4, while Parks fails to explicitly disclose that the transfer chute is located at a 30 degree to 50 degree angle relative to said vehicle, the claimed range is a matter of obvious design choice since one of ordinary skill in the art could determine an acceptable range for the angle of the transfer chute in order for the chute to function properly based on routine experimentation.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  US 10,195,978 B2 was cited for the teaching of an apparatus for deploying highway panels using a ramp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671